Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2020

                                   No. 04-19-00898-CR

                                  Adrian Justino. SOTO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4647
                      The Honorable Jennifer Pena, Judge Presiding


                                     ORDER

      Michael D. Robbins’ Motion to Withdraw as Appellant’s Counsel is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court